Fourth Court of Appeals
                               San Antonio, Texas
                                     August 18, 2021

                                   No. 04-21-00169-CV

           IN THE INTEREST OF I.I.T., J.J.T., AND R.A.T., III, CHILDREN

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020PA00154
                        Honorable Susan D. Reed, Judge Presiding


                                     ORDER

    The Ad Litem's Motion for Extension of Time to File Response Brief is hereby
GRANTED. Time is extended until September 7, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court